In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1717 
MAUREEN HERZOG, 
                                                  Plaintiff‐Appellant, 

                                  v. 

GRAPHIC PACKAGING INTERNATIONAL, INC., and 
ABC INSURANCE CO., 
                                   Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
            No. 11‐CV‐00848 — Lynn Adelman, Judge. 
                     ____________________ 

    ARGUED OCTOBER 30, 2013 — DECIDED FEBRUARY 13, 2014 
                 ____________________ 

   Before  EASTERBROOK,  RIPPLE,  and  WILLIAMS,  Circuit   
Judges. 
   WILLIAMS,  Circuit  Judge.  Richard  Herzog  passed  away in 
April 2009. For years before his death, while working for De‐
fendant  Graphic  Packaging  International,  Inc.  (“GPI”),  he 
had a supplemental life insurance policy and listed his wife, 
Plaintiff  Maureen  Herzog,  as  a  beneficiary.  But  during  an 
open  enrollment  period  at  the  end  of  2008,  Richard’s  sup‐
2                                                      No. 13‐1717 

plemental life insurance policy was cancelled. Maureen sus‐
pected  that  someone  other  than  her  husband  was  responsi‐
ble  for  the  change  in  benefits.  Richard  had  been  diagnosed 
with  stage  4  cancer  in  September  2008  and  Maureen  could 
not conceive of why her husband would cancel a life insur‐
ance policy when he knew his death was imminent. After an 
unsuccessful  attempt  to  obtain  records  from  GPI,  Maureen 
filed  suit  against  the  company  and  its  insurer,  Defendant 
ABC Insurance Company (“ABC”), to recover benefits under 
the supplemental life insurance policy. Defendants eventual‐
ly  filed  a  motion  for  summary  judgment  which  the  district 
court granted. Maureen now appeals. 
    Maureen  presents  two  arguments  on  appeal.  She  con‐
tends that the district court abused its discretion in granting 
Defendants’ motion to strike her affidavit. But she never pre‐
sented her arguments against the motion to strike in an op‐
position  memorandum  before  the  district  court,  despite  a 
local  rule  requiring  her  to  do  so.  That  same  local  rule  al‐
lowed  the  court  to  grant  Defendants’  motion  as  a  sanction 
for  Maureen’s  non‐compliance,  and  the  district  court  acted 
within its discretion in enforcing the rule. Maureen also con‐
tends  that  the  district  court  erred  in  awarding  summary 
judgment to Defendants. We see no error. The district court 
correctly determined that there was no material issue of fact 
as to whether Richard cancelled his supplemental life insur‐
ance  policy.  Although  Maureen  speculated  that  someone 
other  than  Richard  terminated  the  policy,  she  presented  no 
evidence  to  support  her  assertion.  Because  she  had  no  evi‐
dence from which a reasonable juror could find in her favor 
on  that  issue,  summary  judgment  was  appropriate.  We  af‐
firm. 
No. 13‐1717                                                        3 

                         I. BACKGROUND 
    Richard  worked  for  GPI  for  25  years  until  his  death  in 
April 2009. As part of his benefits package, Richard received 
a  basic  life  insurance  policy  through  GPI’s  health  and  wel‐
fare plan. Richard also paid for an optional supplemental life 
insurance  policy  through  GPI  for  several  years  prior  to  his 
death.  Richard’s  wife,  Maureen,  was  named  as  the  benefi‐
ciary on both policies.  
    At the end of 2008, when the time came for GPI workers 
to select their benefits for the coming year, Richard’s package 
changed.  His  supplemental  life  insurance  policy  was  can‐
celled.  Instead  of  his  supplemental  life  insurance,  Richard’s 
benefits package included life insurance policies for his wife 
and children as well as an accidental death and dismember‐
ment (AD&D) policy for himself. Richard’s pay stubs reflect 
the  termination  of  his  supplemental  policy.  While  his  2008 
stubs  showed  deductions  for  supplemental  life  insurance 
premiums, these notations disappeared in January 2009. Nor 
do they appear on the stubs for the subsequent months lead‐
ing up to his death. When Richard died a few months later, 
GPI’s  insurance  company,  ABC,  paid  Maureen  benefits  on 
Richard’s  basic  life  insurance  policy.  But  ABC  refused  to 
make  any  payments  on  Richard’s  supplemental  life  insur‐
ance policy. 
    The  timing  of  the  cancellation  seems  odd.  In  September 
2008,  Richard  was  diagnosed  with  stage  4  cancer.  Despite 
knowing that his life would likely soon end, two months af‐
ter  the  diagnosis  (when  the  open  enrollment  period  came 
around) it appears that Richard terminated the supplemental 
life  insurance  policy.  Soon  after  Richard’s  death,  Maureen 
wrote  GPI  through  counsel  requesting  any  information  the 
4                                                         No. 13‐1717 

company  had  regarding  Richard’s  supplemental  life  insur‐
ance policy. The company refused Maureen’s request, citing 
its  confidentiality  policy,  and  told  her  that  the  information 
would only be produced in response to a subpoena.  
    Almost  two  years  after  receiving  GPI’s  letter,  Maureen 
filed  suit  against  GPI  and ABC  in  Wisconsin  state  court  for 
breach  of  contract.  In  her  complaint,  Maureen  asserted  that 
either GPI or ABC breached the supplemental life insurance 
policy  by  terminating  it  without  Richard’s  consent.  Defend‐
ants removed the matter to federal court because Maureen’s 
claim arose under the Employee Retirement Income Security 
Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 et seq.  
    Eight  months  later,  Defendants  moved  for  summary 
judgment. In response, Maureen argued that the termination 
of  her  husband’s  supplemental  life  insurance  immediately 
after  his  cancer  diagnosis  was  sufficient,  standing  alone,  to 
defeat summary judgment. She contended that a reasonable 
juror  could  infer  that  Defendants,  not  Richard,  terminated 
the  supplemental  policy  based  solely  on  the  timing  of  the 
termination. In support, Maureen filed an affidavit in which 
she  asserted  that  GPI  cancelled  Richard’s  supplemental  life 
insurance  without  his  consent.  Defendants  moved  to  strike 
that paragraph and other portions of Maureen’s affidavit on 
the  basis  that  they  concerned  matters  outside  her  personal 
knowledge.  
    The  district  court  awarded  summary  judgment  to  De‐
fendants.  Because  the  undisputed  evidence  established  that 
the  supplemental  life  insurance  policy  was  not  in  effect  at 
the  time  of  Richard’s  death,  the  court  ruled  that  Maureen’s 
claim  for  those  benefits  failed  as  a  matter  of  law.  The  court 
also  granted  Defendants’  motion  to  strike  Maureen’s affida‐
No. 13‐1717                                                                 5 

vit citing a local rule authorizing a court to grant a motion as 
a  sanction  for  a  nonmoving  party’s  failure  to  respond. 
Maureen now appeals both rulings. 
                                            II. ANALYSIS 
      A. No  Abuse  of  Discretion  in  Granting  Motion  to 
         Strike  
   Maureen first argues that the district court erred in grant‐
ing Defendants’ motion to strike two paragraphs of her affi‐
davit.1  “We  review  the  district  court’s  grant  or  denial  of  a 
motion to strike for abuse of discretion.” Bernstein v. Bankert, 
733 F.3d 190, 216 (7th Cir. 2013). 
    The district court did not abuse its discretion in granting 
Defendants’ motion as a sanction for failing to comply with 
the local rules. The Eastern District of Wisconsin requires all 
parties to file any memorandum and other papers in opposi‐
tion to a motion (other than a motion for summary judgment 
and  another  type  of  motion  not  relevant  here)  “within  21 
days  of  service.”  Civil  L.R.  7(b)  (E.D.  Wis.).  Unresponsive 
parties  are  subject  to  penalties:  “Failure  to  file  a  memoran‐
dum  in  opposition  to  a  motion  is  sufficient  cause  for  the 
Court  to  grant  the  motion.”  Civil  L.R.  7(d)  (E.D.  Wis.). 
Maureen did not follow the rules because she never filed an 
opposition to the motion to strike. The court acted well with‐
in its discretion in granting Defendants’ motion as a sanction 

                                                 
1 Defendants  moved  to  strike  four  paragraphs  (3,  5,  6,  and  7)  of 
Maureen’s affidavit. But Maureen concedes that paragraphs 5 and 6 were 
properly stricken because she had no personal knowledge of the matters 
discussed within them. See generally Fed. R. Civ. P. 56(c)(4) (“An affidavit 
or  declaration  used  to  support  or  oppose  a  motion  [for  summary  judg‐
ment] must be made on personal knowledge.”).  
6                                                                 No. 13‐1717 

for  Maureen’s  noncompliance.2  See  Benuzzi  v.  Bd.  of  Educ.  of 
the City of Chicago, 647 F.3d 652, 655 (7th Cir. 2011) (“District 
courts  have  broad  discretion  to  enforce  and  require  strict 
compliance with their local rules.”).  
     B. District  Court  Correctly  Awarded  Summary  Judg‐
        ment to Defendants 
    Maureen  also  contends  that  the  district  court  erred  in 
granting Defendants’ motion for summary judgment on her 
ERISA claim. “We review a district court’s grant of summary 
judgment  de  novo.”  Patterson  v.  Ind.  Newspapers,  Inc.,  589 
F.3d  357,  364  (7th  Cir.  2009).  “[W]e  construe  the  facts  and 
draw  all  reasonable  inferences  in  favor  of  the  nonmoving 
party.”  Ferraro  v.  Hewlett‐Packard  Co.,  721  F.3d  842,  847  (7th 
Cir. 2013). “Summary judgment is appropriate if there is no 
genuine  dispute  of material fact, and the  movant is  entitled 
to judgment as a matter of law.” Sojka v. Bovis Lend Lease, Inc., 
686 F.3d 394, 397 (7th Cir. 2012). 
      In  challenging  the  summary  judgment  ruling,  Maureen 
maintains that the court failed to recognize a material factual 
dispute about whether Richard’s supplemental life insurance 
was in effect at the time of his death. Defendants presented 
evidence that Richard cancelled this benefit during the open 
enrollment  period  just  months  before  his  death.  A  GPI  hu‐
man  resources  employee  submitted  an  affidavit  stating  that 
                                                 
2  Moreover,  the  district  court  did  not,  as  Maureen  suggests,  strike  her 

entire affidavit in response to Defendants’ motion. We know this because 
the  district  court’s  summary  judgment  analysis  considered  facts  from 
paragraphs  of  Maureen’s  affidavit  that  were  not  the  subject  of  Defend‐
ants’ motion. For example, the court noted that Maureen “point[ed] out 
that her husband was diagnosed with stage 4 cancer in September 2008,” 
a fact that Maureen stated in paragraph 4 of her affidavit. 
No. 13‐1717                                                            7 

Richard  elected  to  cancel  his  supplemental  life  insurance 
policy  for  2009  during  GPI’s  open  enrollment  period  in  late 
2008. GPI also submitted its records of Richard’s benefit elec‐
tions for 2009 which did not include a supplemental life in‐
surance  policy.  The  company  also  presented  Richard’s  pay 
stubs  for  the  first  few  months  of  2009.  These  payment  rec‐
ords  catalogued  Richard’s  employee  benefit  deductions  and 
did not include any withholding of salary for supplemental 
life  insurance.  To  refute  Defendants’  evidence  that  Richard 
terminated  the  policy,  Maureen  pointed  to  two  facts: 
(1) Richard  was  diagnosed  with  cancer  in  September  2008; 
and (2) his life insurance policy was terminated two months 
later.  Maureen  argues  that  these  two  facts  are  sufficient  to 
create a reasonable inference that GPI or ABC surreptitiously 
terminated  the  supplemental  policy  without  Richard’s 
knowledge or consent. 
     While we are sympathetic to Maureen’s predicament, she 
has not presented enough evidence to raise a triable issue of 
fact  on  this  point.  Defendants  presented  an  affidavit  and 
documentary evidence that suggest Richard voluntarily act‐
ed to remove the supplemental life insurance from his bene‐
fits  package.  In  addition,  the  record  suggested  he  knew  of 
the  change  because  it  was  reflected  in  the  pay  stubs  he  re‐
ceived in the months leading up to this death. Maureen chal‐
lenges this evidence by stating, in effect, that Richard could 
not have made such a change because no reasonable person 
would eliminate a life insurance policy after learning that it 
would  soon  pay  out  benefits.  While  Maureen  is  entitled,  as 
the  nonmoving  party,  to  all  reasonable  inferences  in  her  fa‐
vor,  “inferences  that  are  supported  by  only  speculation  or 
conjecture will not defeat a summary judgment motion.” Tu‐
bergen  v.  St.  Vincent  Hosp.  &  Health  Care  Ctr.,  Inc.,  517  F.3d 
8                                                       No. 13‐1717 

470, 473 (7th Cir. 2008). That is all we have here. Beyond the 
timing  of  the  cancellation,  Maureen  has  not  presented  any 
evidence that GPI or ABC was responsible for the change in 
Richard’s  benefits.  But  as  we  have  said  in  other  contexts, 
“[s]uspicious  timing  is  rarely  enough,  by  itself,  to  create  a 
triable issue of fact.” Peele v. Burch, 722 F.3d 956, 960 (7th Cir. 
2013). A reasonable juror could not conclude that Defendants 
terminated  Richard’s  policy  without  his  knowledge  or  con‐
sent  based  solely  on  the  fact  that  the  cancellation  occurred 
after  his  cancer  diagnosis.  Maureen  needed  some  evidence 
of  Defendants’  involvement  in  the  decision  in  order  for  a 
reasonable  juror  to  conclude  that  Defendants,  not  Richard, 
terminated  the  policy.  Because  she  presented  no  such  evi‐
dence,  the  court  correctly  awarded  summary  judgment  to 
Defendants. 
    We  cannot  be  sure  whether  Maureen’s  loss  at  summary 
judgment may have been avoided with a little more effort by 
her trial counsel. But engaging  in the formal discovery pro‐
cess would not have hurt Maureen’s cause. We are at a loss 
to  understand  why  her  trial  counsel  made  no  attempt  to 
submit  document  requests,  interrogatories,  or  other  discov‐
ery for over 18 months after the complaint was filed. Coun‐
sel’s  only  effort  happened  far  too  late  in  the  game.  Counsel 
served discovery on Defendants in February 2013, a year af‐
ter  Defendants  filed  their  motion  for  summary  judgment, 
more  than  six  months  after  Maureen  filed  her  response  to 
that  motion,  and  just  two  weeks  before  the  court  issued  its 
summary  judgment  ruling.  Trial  counsel  never  asked  the 
court for more time to obtain the results of that request and 
never presented any additional evidence to the court. At oral 
argument,  Maureen’s  appellate  counsel  (a  different  lawyer 
than  the  one  who  represented  her  before  the  district  court) 
No. 13‐1717                                                          9 

explained  that  trial  counsel  did  not  pursue  discovery  be‐
cause the district court initially provided a short schedule for 
the parties that required filing of dispositive motions within 
two‐and‐a‐half  months.  But  if  Maureen’s  lawyer  knew  he 
needed to obtain discovery from Defendants in order to win 
his case, he could have asked the court for more time to do 
so. See Fed. R. Civ. P. 56(d)(2) (“If a nonmovant shows by af‐
fidavit  or  declaration  that,  for  specified  reasons,  it  cannot 
present facts essential to justify its opposition, the court may 
…  allow  time  to  obtain  affidavits  or  declarations  or  to  take 
discovery.”). 
                         III. CONCLUSION 
   The district court’s judgment is AFFIRMED.